                                                                                 5/7/2019

                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

 UNITED STATES OF AMERICA

                             Plaintiff,                  No. CV 18-21-BU-SEH

 vs.
                                                         ORDER

 ESTATE OF VESTA FERN ANDERSON;
 SPENCER N. ANDERSON; and BAXTER
 RANCH HOLDINGS, LTD.,

                             Defendants.


       On August 16, 2018, the parties filed a joint Motion to Stay Proceedings. 1

On August 20, 2018, the Court granted the motion staying proceedings and

directed the parties to file a status report no later than January 14, 2019. 2

       On January 9, 2019, the parties filed their joint Status Report,3 requesting

the stay be extended further until May 10, 2019. The Court ordered the case stayed



       1
           Doc. 19.
       2
           Doc. 21.
       3
           Doc. 23.
until May 10, 2019, pending resolution of this matter as described in the parties'

Status Report, and further ordered that the parties file a second joint status report

no later than May 10, 2019. 4

      On May 5, 2019, the parties filed their Second Status Report. 5 In the report,

counsel for the Estate stated they had miscalculated the closing date set forth in

the Contract. The correct Contract closing date is June 6, 2019. As a result of the

miscalculation, counsel seeks to stay the case until at least June 10, 2019.

      ORDERED:

      This case shall remain stayed until June 10, 2019, pending resolution of this

matter as described in the parties' Status Report. 6

      FURTHER ORDERED:

      The parties shall file a third joint status report no later than June 10, 2019,

regarding the resolution of this matter.

      DATED this zt4ay of May, 2019.




                                             ~~fffio-cta?~
                                               United States District Judge


      4
          Doc. 24.
      5
          Doc. 25.
      6
          Doc. 23.
